UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X                                    1/28/2020
                                                              :
ROSS WILLIAM ULBRICHT,                                        :
                                                              :
                                             Petitioner,      :    19 Civ. 7512 (LGS)
                                                              :
                           -against-                          :          ORDER
                                                              :
UNITED STATES OF AMERICA,                                     :
                                                              :
                                             Respondent. :
------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Order, dated December 20, 2019, directed Petitioner’s former trial

counsel to give sworn testimony, in the form of an affidavit, addressing the allegations of

ineffective assistance of counsel made by Petitioner, by January 20, 2020. The Order stated that

the sworn affidavit must comply with a protective order agreed to by the parties. ECF 17. The

deadline to submit the sworn affidavit was extended to January 24, 2020. ECF 18.

        WHEREAS, the protective order agreed by the parties was required to state that “[t]he

affidavit and documents supplied by [Petitioner’s former trial counsel] shall be limited to use in

this proceeding” to protect the client’s attorney-client privilege. ECF 18.

        WHEREAS, on January 24, 2020, Petitioner’s former trial counsel sent by email to the

Chamber’s Inbox the sworn affidavit, requesting to file the affidavit under seal. It is hereby

        ORDERED that the request to file the sworn affidavit under seal is GRANTED. “A

party may overcome the presumption of access by demonstrating that sealing will further other

substantial interests such as . . . preservation of attorney-client privilege.” Bernsten v. O’Reilly,

307 F. Supp. 3d 161, 168 (S.D.N.Y. 2018). Here, the parties agree that Petitioner has not

generally waived his attorney-client privilege due to filing this Petition. ECF 18.
       Petitioner’s former counsel shall, by February 5, 2020, file the sworn affidavit under

seal in accordance with the Court’s Individual Rules.



Dated: January 28, 2020
       New York, New York
